Citation Nr: 0415684	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  00-08 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1979 to October 1979.  This claim comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  The 
claim is currently under the jurisdiction of the RO in San 
Juan, Puerto Rico.  A Travel Board hearing was held at the 
St. Petersburg, Florida RO before the undersigned Veterans 
Law Judge in May 2000.  The Board remanded the case in May 
2001 so that additional development of the evidence could be 
accomplished.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify you if further action is 
required on your part.


REMAND

The veteran's instant claim for service connection for an 
acquired psychiatric disorder was denied in a March 2000 RO 
rating decision as not well grounded.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) became law.  
The VCAA eliminated the concept of a well-grounded claim.  
The law also provided that under certain circumstances claims 
that were denied as not well grounded and became final during 
the period from July 14, 1999, to November 9, 2000, were to 
be re-adjudicated as if the denial had not been made.  While 
the claim did not become final during the above-mentioned 
time period, in June 2001 the RO advised the veteran that it 
was going to review his claim pursuant to the VCAA.  In a 
February 2003 supplemental statement of the case (SSOC) the 
RO re-adjudicated the claim on a de novo basis and denied the 
claim.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  The June 2001 letter to the veteran, informing 
him of the VCAA and that the RO would reconsider his claim on 
its own motion, appears to meet the Court's guidelines 
regarding initial VCAA notice.  The letter advised the 
veteran of the evidence needed to establish service 
connection, and of his and VA's respective responsibilities 
in claims development.  While it advised him to respond in 60 
days, it went on to inform him that evidence submitted within 
a year would be considered.  Everything submitted by the 
veteran to date has been accepted for the record, and 
considered.  Under the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651,__(Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5102), the Board may proceed with 
consideration of the appeal.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal, such 
notice obviously could not have been given prior to enactment 
of the VCAA.  Notice was provided prior to the RO's last 
adjudication and certification to the Board.  As to notice 
content, while the veteran was not specifically advised to 
submit everything in his possession pertaining to the claim, 
VAOPGCPREC 1-2004 (Feb. 24, 2004) held that the language used 
by the Court in Pelegrini, supra, suggesting that was 
necessary was obiter dictum, and not binding on VA.  
Regardless, the June 2001 letter advised the veteran what 
type of evidence, to include medical records and nexus 
evidence, was necessary to establish entitlement to the 
benefit sought (and by inference that he should submit such 
evidence).  In these circumstances, and given that the 
question to be resolved requires competent medical opinion 
evidence, advising the veteran further to submit everything 
he has pertinent to this claim would serve no useful purpose.  
He has received all essential notice, and is not prejudiced 
by any technical notice deficiency along the way.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In the Board's May 2001 remand, it was noted that service 
medical records revealed that the veteran was treated for 
manifestations of an adjustment disorder and a personality 
disorder.  Also as part of the remand, the veteran was to be 
scheduled for a VA mental disorders examination to determine 
the nature and etiology of all current psychiatric pathology.  
Specifically, in addition to providing an opinion as to the 
likelihood that schizophrenia or other chronic acquired 
psychiatric condition had its onset in service or was 
otherwise related thereto, the examiner was asked to address 
the "appropriateness of the diagnoses reported in service."  
Review of the VA examination report which followed the May 
2001 remand, dated in August 2002, shows that while the 
examiner discussed and referred to certain postservice 
medical evidence, he noted as part of his report that 
"[t]here is no service medical record in the claims folder 
and we were not able to confirm the information given by the 
patient's wife that the patient was treated and hospitalized 
for the mental disorder while in active service."  (emphasis 
added).  The Board notes that a remand confers, as a matter 
of law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Also as part of the Board's May 2001 remand, copies of all VA 
records of psychiatric treatment not already on file were to 
be obtained from the San Juan, Puerto Rico and Orlando, 
Florida medical facilities.  Review of the record shows that 
such records have been obtained from the Orlando facility.  
However, as of February 2003 not all records from the San 
Juan, Puerto Rico medical facility had been obtained.  In 
fact, review of the record shows the most recent treatment 
record on file from that facility to be dated in January 
2002.  VA treatment and evaluation records are constructively 
included within the record.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  If records of VA treatment or 
evaluation are material to the issue on appeal and are not 
included within the claims folders, a remand is necessary to 
acquire such VA records.  Id.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain copies of all 
psychiatric-related treatment records 
from the VA medical facility in San Juan, 
Puerto Rico from January 2002 to the 
present.  All attempts to obtain such 
records should be documented in the 
claims folders.

2.  After the development in 1. above is 
completed to the extent possible, the VA 
physician who examined the veteran in 
August 2002 should be afforded the 
opportunity to review the veteran's 
service medical records, as well as any 
additional medical evidence associated 
with the record after August 2002, and 
requested to provide an addendum to the 
examination report, including an opinion 
regarding the likelihood that 
schizophrenia or other chronic acquired 
psychiatric condition had its onset in 
service or is otherwise related thereto.  
In providing this addendum, the 
appropriateness of the diagnoses reported 
in service should be addressed.  [A 
response to this query was not included 
in the August 2002 VA examination 
report.]  The psychiatrist should explain 
the rationale for any opinion given.

3.  After the development in 1. above is 
completed to the extent possible, and in 
the event that the VA physician who 
examined the veteran in August 2002 is 
unavailable, the RO should arrange for 
the veteran to be afforded an examination 
by a psychiatrist to determine whether he 
has psychiatric pathology, and, if so, 
whether such pathology is, at least as 
likely as not, related to his service 
(and in particular to the inservice 
treatment for manifestations of an 
adjustment order and a personality 
disorder therein).  Send the claims 
folders to the examiner for review.  The 
examiner should review the veteran's 
claims file, note his history of 
psychiatric-based treatment in service, 
and provide a medical opinion responding 
to the question above.  The examiner 
should explain the rationale for any 
opinion given.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.



The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




